
	
		II
		110th CONGRESS
		1st Session
		S. 2424
		IN THE SENATE OF THE UNITED STATES
		
			December 6, 2007
			Mr. Coleman (for
			 himself, Mr. Harkin,
			 Mr. Domenici, Ms. Klobuchar, Ms.
			 Collins, and Ms. Landrieu)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To ensure that all Americans have basic health literacy
		  skills to function effectively as patients and health care
		  consumers.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Health Literacy Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Low health
			 literacy is a problem for half of all American adults, or 100,000,000
			 individuals.
			(2)Health literacy
			 problems impact health care cost, quality of care, and health outcomes.
			(3)Ensuring that
			 individuals have health literacy skills is critical to their ability to
			 function effectively as patients and health care consumers.
			(4)Health literacy
			 skills are needed to communicate with health care providers, to understand
			 self-care instructions, to understand and complete medical forms, to comply
			 with treatment regimens, and to complete a host of other important health care
			 tasks.
			(5)Low health
			 literacy costs billions of dollars each year in avoidable health care expenses,
			 the majority of which is borne by the Medicare and Medicaid programs.
			(6)The elderly and
			 chronically ill are among those most at-risk of low health literacy. Those with
			 the greatest health care needs are the heaviest users of health care and may be
			 least able to respond to their health situation.
			(7)The Institute of
			 Medicine's landmark report published in 2004, Health Literacy: A
			 Prescription to End Confusion, identifies health literacy as
			 critical to successful health care.
			(8)Former Surgeon
			 General Carmona concluded that health literacy can save lives, save
			 money, and improve the health and well-being of millions of
			 Americans.
			3.Health Literacy:
			 Strategic Planning, Research and CoordinationPart A of title IX of the Public Health
			 Service Act (42 U.S.C. 299 et seq.) is amended by adding at the end the
			 following:
			
				904.Health
				Literacy: Strategic Planning, Research and Coordination
					(a)DefinitionsIn this section:
						(1)Health
				literacyThe term health literacy means an
				individual’s ability to obtain, process, and understand basic health
				information and services needed to make appropriate health care
				decisions.
						(2)CenterThe
				term Center means the Health Literacy Implementation Center
				established under subsection (b).
						(b)Health Literacy
				Implementation Center
						(1)EstablishmentThe
				Director shall establish within the Agency a Health Literacy Implementation
				Center, to be headed by a Director to be appointed by the Secretary, to enhance
				efforts to help eliminate the problem of low health literacy by improving
				measurements, research, development, and information dissemination.
						(2)DutiesThe
				Center shall—
							(A)gather health
				literacy resources from public and private sources and make such resources
				available to researchers, health care providers, and the general public;
							(B)sponsor
				demonstration and evaluation projects to establish the feasibility and utility
				of health literacy interventions and tools in various settings;
							(C)develop the next
				generation of health literacy interventions and tools, including curricula,
				measures, and health information decision support, with specific attention
				placed on elementary and secondary schools, colleges and universities
				(including community colleges), and adult and vocational education programs and
				language barriers and cultural differences that contribute to low health
				literacy rates;
							(D)identify and fill
				research gaps relating to health literacy that have direct applicability to
				quality improvement;
							(E)assist
				appropriate Federal agencies in establishing specific objectives and strategies
				for carrying out the purpose of the Center and in monitoring the programs of
				such agencies;
							(F)enter into
				implementation partnerships with organizations and agencies, including the
				Centers for Medicare & Medicaid Services, the Joint Commission on the
				Accreditation of Healthcare Organizations, and the National Committee for
				Quality Assurance, to promote the adoption of interventions and tools developed
				under this section; and
							(G)enter into an
				interagency agreement with the Secretary of Education to facilitate the
				coordination of Federal health literacy activities within the Department of
				Health and Human Services and the Department of Education.
							(3)Public
				meetingsThe Center shall convene at least one annual public
				meeting to help raise awareness about the problem of health literacy and
				Federal and State efforts to address the issue. The Center shall invite
				representatives from the Department of Health and Human Services and the
				Department of Education, State officials, private sector groups, and other
				interested parties involved in health literacy activities.
						(4)ReportThe
				Center shall annually submit to Congress a report that includes—
							(A)a comprehensive
				and detailed description of the operations, activities, financial condition,
				and accomplishments of the Center in the field of health literacy; and
							(B)a description of
				how plans for the operation of the Center for the succeeding fiscal year will
				facilitate achievement of the goals of the Center.
							(5)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, such sums as may be necessary for each of fiscal years
				2008 through 2012.
						(c)State health
				literacy resource centers
						(1)GrantsThe
				Director of the Center shall award grants to States to provide for the
				establishment of a network of State or regional health literacy resource
				centers to facilitate efforts to eliminate low health literacy.
						(2)EligibilityTo
				be eligible for a grant under subsection (a), a State shall submit to the
				Director of the Center an application at such time, in such manner, and
				containing such information as the Director may require, including a
				description of how the State will structure and provide services through the
				resource center established under the grant.
						(3)Use of
				fundsA State shall use amounts received under a grant under this
				section to—
							(A)support efforts
				to better understand the nature and scope of low health literacy among the
				State’s population;
							(B)assist public and
				private efforts in the State in coordinating and delivering health literacy
				services;
							(C)encourage State
				and local government and industry partnerships to coordinate efforts to address
				low health literacy;
							(D)provide technical
				and policy assistance to State and local governments and service providers;
				and
							(E)monitor and
				evaluate programs conducted under this grant.
							(4)MeetingsA
				State health literacy resource center shall meet at least once each year to
				share models of best practices. A summary report with respect to such meeting
				shall be made available to the public to facilitate the dissemination of
				effective State-based practices
						(5)ReportNot
				later than September 30, or each fiscal year for which a grant is received by a
				State under this section, the State shall submit to the Director of the Center
				a report that shall describe the programs supported by the grant and the
				results of monitoring and evaluation of those programs.
						(6)Authorization
				of appropriationsThere is authorized to be appropriated to carry
				out this subsection, $10,000,000 for each of fiscal years 2008 through
				2012.
						.
		4.Institute of
			 Medicine study and report
			(a)StudyThe Secretary of Health and Human Services
			 shall enter into a contract with the Institute of Medicine to conduct a study
			 to identify opportunities within the Department of Health and Human Services to
			 improve the public's health literacy through the Medicare and Medicaid programs
			 under titles XVIII and XIX of the Social Security Act (42 U.S.C. 1395 and 1396
			 et seq.) and at the Food and Drug Administration.
			(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Institute of Medicine shall submit to the Secretary
			 of Health and Human Services and the appropriate committees of Congress, a
			 report concerning the results of the study conducted under subsection
			 (a).
			
